DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 objected to because of the following informalities:  
Claim 11 recites “wherein the channel is filled with a material having a higher oxygen permeability than the adhesive” is unclear and indefinite as to how the device which recites in claim 1 to be one wherein the channel open to an environment external to the light emitting device, in operation, the channel allowing transport of gases through the channel since claim 11 is one “wherein the channel is filled with a material having a higher oxygen permeability than the adhesive”. As such the claim is unclear and indefinite.
   Appropriate correction is required.

Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 24-27 are rejected under 35 U.S.C. 102(a)(1) being anticipated by SONG 20120012869.

    PNG
    media_image1.png
    753
    740
    media_image1.png
    Greyscale


Regarding claim 1, fig. 3 of Song discloses a light emitting device comprising: 
a semiconductor light emitting diode (LED) 340 comprising a light output surface; 
a phosphor 370; and 
a high refractive index adhesive 360 (par [0072] Si.sub.3N.sub.4, Al.sub.2O.sub.3 or MgFe.sub.2) disposed between, in contact with, and attaching the light output surface of the LED 340 and the phosphor 370, the adhesive comprising a pressure sensitive adhesive, a temperature sensitive adhesive, a heat pressure sensitive adhesive, or a hot melt pressure sensitive adhesive (this is necessary the case for CVD process – see par [0066] a nitride layer formed of a nitride based material or an oxide layer formed of a nitride based material is deposited on the surface of the first conductivity type semiconductor layer 422 having the first electrode 450 formed thereon, according to Chemical Vapor Deposition (CVD), CVD process would be one that has pressure setting, temperature setting and as such are heat pressure sensitive and therefore also hot and elements melt in the pressure chamber of CVD), the adhesive arranged as two or more separate regions on the light output surface of the LED that define at least one channel therebetween (dotted region above as labeled by examiner), the channel open to an environment external to the light emitting device, in operation, the channel allowing transport of gases through the channel.

Regarding claim 2, fig. 3 of Song discloses wherein the adhesive has a uniform thickness across each of the multiple separate regions.

Regarding claim 3, fig. 7 of Song discloses wherein the adhesive has a uniform thickness of less than 5 microns.

Regarding claim 4, fig. 7 of Song discloses wherein the adhesive has a uniform thickness of between 1 micron and 5 microns.

Regarding claim 6, fig. 3 of Song discloses wherein the channel extends across (upward from top of 345 and cross upward to pass top of 360) the two or more separate regions of adhesive from an edge (top edge near one side of 360) of the LED to an opposite edge of the LED (top edge near the other side of 360).

Regarding claim 7, fig. 3 of Song discloses wherein the channel (dotted region) extends through  (upward from top of 345 to top of 370) one of the two or more separate regions of adhesive from an edge of the LED (top edge) to near center of the one region of adhesive (middle level is center).

Regarding claim 8, fig. 3 of Song discloses wherein the separate regions of the adhesive define multiple intersecting channels (see fig. 3 dotted region channel of 352 and channel of region between 370, where the two meets are an intersecting channels).

Regarding claim 9, fig. 3 of Song discloses wherein the separate regions of the adhesive define one or more non-linear channels (see fig. 3 dotted region channel of 352 and channel of region between 370, both of which are channels defined by the separate regions with non-linear channels).

Regarding claim 10, fig. 3 of Song discloses wherein the separate regions of the adhesive define multiple channels with varying widths (see fig. 3 dotted region width of 352 and width of region between 370, both of which are channels defined by the separate regions with varying widths).

Regarding claim 11, fig. 3 of Song discloses wherein the channel is filled with a material 352 having a higher oxygen permeability than the adhesive (352 is exposed and therefore has access to higher oxygen content than 360.

Regarding claim 24, Song necessary discloses wherein the adhesive comprises a pressure sensitive adhesive (CVD processing chamber is pressure sensitive process).

Regarding claim 25, Song necessary discloses wherein the adhesive comprises a temperature sensitive adhesive (CVD chamber process is temperature sensitive process).

Regarding claim 26. (Previously presented) The light emitting device of claim 1, wherein the adhesive comprises a heat pressure sensitive adhesive (CVD process is heat pressure sensitive).

Regarding claim 27,  Song necessary discloses wherein the adhesive comprises a hot melt pressure sensitive adhesive (CVD process is hot melt pressure sensitive process).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Okamura et al. 20090057698.
Regarding claim 21, Song discloses claim 1, but does not disclose wherein the phosphor is a ceramic phosphor.
However, par [0017] of Okamura discloses that ceramic phosphor corresponding to the semiconductor light emitting element has: a minimum transmission of 0.1 to 40% under a wavelength of 350-420 nm; and a transmission of 10 to 90% under an emission peak wavelength of the ceramic phosphor.
In view of such teaching, it would have been obvious to form a device of Song comprising wherein the phosphor is a ceramic phosphor such as taught by Okamura in order to have a minimum transmission of 0.1 to 40% under a wavelength of 350-420 nm; and a transmission of 10 to 90% under an emission peak wavelength of the ceramic phosphor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Kong et al. 20080197378 (Kong).
Regarding claim 22, Song structure discloses claim 1, but does not disclose wherein the adhesive comprises a polysiloxane adhesive.
However, claim 6 of Kong discloses a light emitting diode wherein a transparent adhesive comprises a polysiloxane adhesive.
In view of such teaching, it would have been obvious to form a device of Song comprising a polysiloxane adhesive layer such as taught by Kong in order to select a prior art material with a refractive index between 1 and 2 and is a transparent adhesive.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song.
Regarding claim 5, Song discloses claim 1, and note that the structure of Song inherently discloses wherein the channel has a width, but does not discloses wherein the channel has a width between 10 microns and 50 microns defined by the separate regions of the adhesive.
However, note that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04 (IV) (CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS)
As such it would have been obvious to form a device of Song comprising wherein the channel has a width between 10 microns and 50 microns defined by the separate regions of the adhesive in order to meet the applicant sizing specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PURVIS A. Sue can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/               Primary Examiner, Art Unit 2829